


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, ASSIGNED OR TRANSFERRED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT FOR SUCH SECURITIES UNDER THE SECURITIES ACT OF
1933, AS AMENDED, UNLESS THE COMPANY HAS RECEIVED THE WRITTEN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY TO THE EFFECT THAT SUCH SALE, ASSIGNMENT OR TRANSFER
DOES NOT INVOLVE A TRANSACTION REQUIRING REGISTRATION OF SUCH SECURITIES UNDER
THE SECURITIES ACT OF 1933, AS AMENDED.

Issue Date:

As of April 30, 2008

 




GEOTEC, INC.

 Warrant for the Purchase of Shares of Common Stock

THIS CERTIFIES that, in consideration of value received, the receipt and
sufficiency of which is acknowledged, StoneGate Partners, LLC (“StoneGate” and,
in its capacity as the holder hereof, the “Holder,” which term shall also refer
to any subsequent holder or holders hereof), is entitled, upon the terms and
subject to the conditions hereinafter set forth, to subscribe for and purchase
from Geotec, Inc.  Inc., a Florida corporation (the “Company”), the number of
fully paid and non-assessable shares (the “Shares”) of the Company’s Common
Stock (the “Common Stock”) set forth in Section 1 below, at the various exercise
prices set forth herein below (the “Exercise Price”, as used with reference to
the applicable price as indicated herein) set forth in Section 1 below.

1.

Exercise Period  The purchase rights represented by this Warrant are exercisable
by the Holder, in whole or in part, to purchase up to $25,000,000 of the
Company’s Common Stock at a purchase price per share as follows:




Amount of Investment

Exercise Price Per Share

$5,000,000 (“First Tranche”)

$0.25

$5,000,000 (“Second Tranche”)

$0.35

$5,000,000 (“Third Tranche”)

$0.60

$5,000,000 (“Fourth Tranche”)

$0.80

$5,000,000 (“Fifth Tranche”)

$1.00




This Warrant shall expire on the ten year anniversary of the date hereof.
 StoneGate agrees to use its best efforts to exercise $2,000,000 of the First
Tranche within 90 days following satisfactory completion of its due diligence
with respect to the Company.  The Company shall use the proceeds of the First
Tranche for intellectual property protection and working capital purposes.  At
the option of StoneGate, the securities issuable upon exercise of the First
Tranche may be shares of the Company’s convertible preferred stock with
customary rights, preferences and privileges.  Upon exercise of the first
$2,000,000 of the First Tranche, StoneGate and the Company agree that the Holder
shall receive a number of shares of Common Stock equal to the











number of shares of preferred stock or other class of capital stock so issued.
 The right to exercise the Warrant with respect to the First Tranche shall
expire six (6) months after the Applicable Trigger Date (as defined below).  The
right to exercise the Warrant with respect to the remaining tranches shall
expire two (2) years after the Applicable Trigger Date.  The expiration of the
aforementioned exercise periods shall be extended for such period of time that
the information required under Rule 144 is not publicly available.  For the
purposes of this Section, “Applicable Trigger Date” shall mean the date on which
the closing bid price for the Geotec common stock shall be at least 150% of the
applicable Exercise Price Per Share for such tranche for a period of thirty (30)
consecutive trading days.  The period of time during which any Tranche or
Tranches under this Warrant may be exercised as provided above is referred to
herein as the “Exercise Period.”




2.

Exercise of Warrant   

2.1

Exercise for Cash  During the Exercise Period and provided this Warrant has not
been terminated, this Warrant shall be exercised, in whole or in part and from
time to time, by the surrender of this Warrant and the Notice of Exercise
annexed hereto as Exhibit A duly executed at the principal office of the Company
(or such other office or agency of the Company as it may designate) and upon
payment of the Exercise Price of the Shares thereby purchased (payment to be by
check or bank draft payable to the order of the Company).  Upon exercise, the
Holder shall be entitled to receive, within a reasonable time after payment in
full, one or more certificates, issued in the Holder’s name or in such name or
names as the Holder may direct, subject to the limitations on transfer contained
herein, for the number of Shares of  Common Stock so purchased.  The Shares so
purchased shall be deemed to be issued as of the close of business on the date
on which this Warrant shall have been exercised.

2.2

Conversion of Warrant  In lieu of exercise of any portion of the Warrant as
provided in Section 2.1 hereof, at any time during which the Company’s shares
are publicly traded, this Warrant (or any portion thereof) may, at the election
of the Holder, be converted, in whole or in part, by the surrender by the
Holder, at the Company’s offices, of this Warrant and the Notice of Conversion
annexed hereto as Exhibit B, into the nearest whole number of shares of Common
Stock equal to: (1) the number of Shares specified by the holder in the Notice
of Conversion (the “Total Number”) less (2) the number of Shares equal to the
quotient obtained by dividing (a) the product of the Total Number and the
applicable Exercise Price by (b) the Market Price Per Share with respect to the
date of conversion.  The Warrant (or so much thereof as shall have been
surrendered for conversion) shall be deemed to have been converted immediately
prior to the close of business on the day of surrender of such Warrant for
conversion in accordance with the foregoing provisions.  As promptly as
practicable on or after the conversion date, the Company shall issue and shall
deliver to the Holder (i) a certificate or certificates representing the number
of Shares to which the Holder shall be entitled as a result of the conversion,
and (ii) if the Warrant is being converted in part only, a new Warrant for the
unconverted portion of the Warrant.

2.3

Market Price Per Share  As used herein, the “Market Price Per Share” shall mean
the average closing price per share of the Company’s Common Stock for the 30
trading days beginning on the Determination Date.  “Determination Date” shall
mean the date which is thirty (30) trading days prior to the date of exercise
hereof which compels the





2










calculation of Market Price Per Share.  The closing price for each day shall be
as reported in The Wall Street Journal or, if not reported therein, as reported
in another newspaper of national circulation chosen by the Board of Directors of
the Company, the closing sales price or, in case no such sale takes place on
such day, the average of the closing bid and asked prices, on the New York Stock
Exchange Composite Tape, or if the Common Stock is not then listed or admitted
to trading on the New York Stock Exchange, on the largest principal national
securities exchange on which such Shares are then listed or admitted to trading,
or if not listed or admitted to trading on any national securities exchange ,
then the average of the last reported sales price for such shares in the
over-the counter market, as reported on the National Association of Securities
Dealers Automated Quotation System, or, if such sales prices shall not be
reported thereon, the average of the closing bid and asked prices so reported,
or, if such bid and asked prices shall not be reported thereon, as the same
shall be reported by the National Quotation Bureau Incorporated, or, if such
firm at the time is not engaged in the business of reporting such prices, as
furnished by any similar firm then engaged in such business and selected by the
Company or, if there is no such firm, as furnished by any member of the National
Association of Securities Dealers, Inc. selected by the Company.  If for any
reason at the time of exercise the Company shall not have a class of equity
securities registered under the Securities Exchange Act of 1934, as amended,
“Market Price Per Share” shall be determined as follows:  first, by an
investment banking firm selected by the Holder, which determination shall be
made within thirty (30) days after the surrender of this Warrant as described in
Section 2.2 hereof, second, if such determination shall not be satisfactory to
the Company, as evidenced by a written objection by the Company to the Holder,
within two weeks of receipt by the Company of such determination, the Company
shall be entitled to select an investment banking firm which shall make its own
determination within thirty (30) days of its appointment, and if such
determination shall differ by less than 10% from the determination of the
investment banking firm selected by the Holder, the Market Price Per Share shall
be the average of such determinations and third, if such determinations shall
differ by 10% or more, such investment banking firms shall appoint a third
investment banking firm which shall make its own determination within two weeks
of its appointment, which determination shall be binding upon the Company and
the Holder.  Any and all determinations of the Market Price Per Share shall be
performed by an investment banking firm experienced in the conduct of corporate
valuations and shall be based upon the fair market value of 100% of the Company
on a consolidated basis if sold as a going concern, without giving effect to any
discount for lack of liquidity of the Shares or the fact that the Shares are
privately held or that the Company has no class of equity securities registered
under the Securities Exchange Act of 1934, as amended, or to any discount
relating to, or reclassification because of, the right of any stockholder or
warrant holder of the Company to sell its Shares or warrants to the Company.  

2.4

Fully Paid Shares  The Company covenants that all Shares that are issued upon
the exercise of rights represented by this Warrant will be fully paid,
nonassessable, and free from all taxes, liens and charges in respect of the
issue thereof (other than taxes in respect of any transfer occurring
contemporaneously with such issue).

2.5

Conditions of Exercise  The Company agrees that, as promptly as reasonably
practicable, it shall become and remain current with all of its reporting
obligations with the US Securities and Exchange Commission.  At such time as it
may qualify, the Company agrees to make application for inclusion for quotation
on at least one of the following exchanges:





3










Nasdaq Stock Market, New York Stock Exchange, American Stock Exchange or the
London Stock Exchange (not the AIM).  If such application is accepted, the
Company shall use its best efforts to maintain all criteria required for
continued quotation of its securities on such exchange.

3.

No Fractional Shares or Scrip  No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant.  In lieu
thereof, a cash payment shall be made equal to such fraction multiplied by the
Exercise Price per share as then in effect.

4.

Charges, Taxes and Expenses  Issuance of certificates for the Shares upon the
exercise of this Warrant shall be made without charge to the Holder for any
issue or transfer tax or other incidental expense in respect of the issuance of
such certificate, all of which taxes and expenses shall be paid by the Company.

5.

No Rights as Shareholder  This Warrant does not entitle the Holder to any voting
rights or other rights as a shareholder of the Company prior to exercise and
payment of the Exercise Price in accordance with Section 2 hereof.

6.

Sale or Transfer of the Warrant; Legend; Transfer of Warrant Shares  This
Warrant shall not be sold or transferred unless either (i) it first shall have
registered under the Securities Act of 1933, as amended (the “1933 Act”) and any
applicable state securities laws, or (ii) the Company first shall have been
furnished with an opinion of legal counsel reasonably satisfactory to the
Company to the effect that such sale or transfer is exempt from the registration
requirements of the 1933 Act and such state laws; provided, however, that
StoneGate shall have the right to transfer all or any portion of this Warrant to
one or more of its affiliates, employees, consultants and agents without
restriction.  Each certificate representing any Warrant that has not been
registered and that has not been sold pursuant to an exemption that permits
removal of the legend shall bear a legend substantially in the form of the
legend affixed to this Warrant.

Upon the request of a holder of a certificate representing any Warrant, the
Company shall remove the foregoing legend from the certificate or issue to such
holder a new certificate therefor free of any transfer legend, if, with such
request, the Company shall have received an opinion of counsel reasonably
satisfactory to the Company to the effect that such legend may be removed from
such certificate.

Such Warrant may be subject to additional restrictions on transfer imposed under
applicable state and federal securities law.

All Shares issued upon exercise or conversion of this Warrant shall be subject
to “lock-up” until the earlier of: (a) 1 year from the date such Shares are
acquired, and (ii) the date of expiration or termination of the lock-up
agreement among certain stockholders of the Company, including Messrs. Ray,
Lueck, Richardson, and Gottman.  

7.

Reservation of Stock, etc., Issuable on Exercise of Warrant  The Company will at
all times reserve and keep available, solely for issuance and delivery upon the
exercise of this Warrant, all shares of Common Stock (and the shares of the
Company’s Common Stock underlying the same) from time to time issuable upon the
exercise of this Warrant.





4










8.

Adjustments

8.1

Adjustments for Share Splits, Reverse Share Splits or Share Dividends.  In the
event that the outstanding Common Stock shall be subdivided (split), combined
(reverse split), by reclassification or otherwise, or in the event of any
dividend or other distribution payable on the Common Stock in shares of Common
Stock or Common Stock (each an “Adjustment Event”), the number of Shares of
Common Stock available for purchase in effect immediately prior to such
subdivision, combination, or dividend or other distribution, and the Exercise
Price per share, shall be proportionately adjusted.  Adjustments set forth
herein shall be readjusted in the same manner for any successive event or events
described herein.

8.2

Adjustment for Capital Reorganizations.  If at any time there shall be a capital
reorganization of the Company or a merger or consolidation of the Company with
or into another corporation, or the sale of the Company’s properties and assets
as, or substantially as, an entirety to any other person, then, if this Warrant
has not expired pursuant to the terms hereof, as part of such reorganization,
merger, consolidation, or sale, lawful provision shall be made so that the
Holder of this Warrant shall thereafter be entitled to receive on exercise of
this Warrant during the period specified in this Warrant and on payment of the
Exercise Price then in effect, the number of shares or other securities or
property of the Company, or of the successor corporation resulting from such
merger or consolidation, to which a Holder of the Shares deliverable on exercise
of this Warrant would have been entitled on such capital reorganization, merger,
consolidation, or sale if this Warrant had been exercised immediately before
that capital reorganization, merger, consolidation, or sale.  In any such case,
appropriate adjustment, as determined in good faith by the Board of Directors of
the Company, shall be made in the application of the provisions of this Warrant
with respect to the rights and interests of the Holder of this Warrant after the
reorganization, merger, consolidation, or sale to the end that the provisions of
this Warrant (including adjustment of the number of shares purchasable on
exercise of this Warrant) shall be applicable after that event, as near as
reasonably may be, in relation to any shares or other securities or property
deliverable after that event on exercise of this Warrant.  Upon any
reorganization, consolidation, merger or transfer (and any dissolution following
any transfer) referred to in this Subsection 8.2 this Warrant shall continue in
full force and effect and the terms hereof shall be applicable to the shares and
other securities and property receivable on the exercise of this Warrant after
the consummation of such reorganization, consolidation or merger or the
effective date of dissolution following any such transfer, as the case may be,
and shall be binding upon the issuer of any such stock or other securities,
including, in the case of any such transfer, the person acquiring all or
substantially all of the properties or assets of the Company, whether or not
such person shall have expressly assumed the terms of this Warrant .

8.3

Certificate as to Adjustments.  Upon the occurrence of each adjustment or
readjustment pursuant to this Section 8, the Company at its expense shall
promptly compute such adjustment or readjustment in accordance with the terms
hereof and furnish to each Holder a certificate setting forth such adjustment or
readjustment and showing in detail the facts upon which such adjustment or
readjustment is based.  The Company shall, upon the written request, at any
time, of any Holder, furnish or cause to be furnished to such Holder, a like
certificate setting forth:  (i) such adjustments and readjustments; (ii) the
Exercise Price at the time in effect; and (iii) the number of Shares and the
amount, if any, of other property that at the time would be received upon the
exercise of the Warrant.





5










8.4

Notices of Record Date.  In the event of: (a) any taking by the Company of a
record of the holders of any class of securities for the purpose of determining
the holders thereof who are entitled to receive any dividend (other than a cash
dividend that is the same as cash dividends paid in previous quarters) or other
distribution, or any right to subscribe for, purchase or otherwise acquire any
shares of any class or any other securities or property, or to receive any other
right, or (b) any capital reorganization of the Company, any reclassification or
recapitalization of the capital shares of the Company, any consolidation or
merger involving the Company, or any sale or conveyance of all or substantially
all of the Company’s assets or any voluntary or involuntary dissolution,
liquidation or winding-up of the Company, then and in each such event the
Company will mail or cause to be mailed to the Holder a notice specifying
(i) the date on which any such record is to be taken for the purpose of such
dividend, distribution or right, and stating the amount and character of such
dividend, distribution or right, or (ii) the date on which action is to be taken
by the shareholders of the Company with respect to any such reorganization,
reclassification, recapitalization, consolidation, merger, sale or conveyance,
dissolution, liquidation or winding-up and the date on which such event is to
take place or is expected to take place, and the time, if any is to be fixed, as
of which the holders of record of any class of securities shall be entitled to
exchange their shares for securities or other property deliverable in such
event.  Such written notice shall be given to the Holder at least ten (10) days
prior to the date specified in such notice on which any such action is to be
taken.

8.5

No Impairment.  The Company will not, by amendment of its Certificate of
Incorporation or by any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such action as may be necessary or appropriate in order to protect
the rights of the Holder of this Warrant against impairment.

9.

Loss, Theft, Destruction or Mutilation of Warrant  Upon receipt by the Company
of evidence reasonably satisfactory to it of the loss, theft, destruction, or
mutilation of this Warrant, and in case of loss, theft, or destruction, of
indemnity or security reasonably satisfactory to it, and upon reimbursement to
the Company of all reasonable expenses incidental thereto, and upon surrender
and cancellation of this Warrant, if mutilated, the Company will make and
deliver a new Warrant of like tenor and dated as of such cancellation in lieu of
this Warrant.

10.

Remedies  The Company stipulates that the remedies at law of the holder of this
Warrant in the event of any default or threatened default by the Company in the
performance of or compliance with any of the terms of this Warrant are not
adequate and may be enforced by a decree for the specific performance of any
agreement contained herein or by an injunction against a violation of any of the
terms hereof or otherwise.

11.

Notices, etc.  All notices and other communications from the Company to the
holder of this Warrant shall be mailed, by first class mail, to such address as
may have been furnished to the Company in writing by such holder, or, until an
address is so furnished, to and at the address of the last holder of this
Warrant who has so furnished an address to the Company.  All communications from
the Holder of this Warrant to the Company shall be mailed by first class mail to
the Company’s principal office, or such other address as may have been furnished
to the holder in writing by the Company.





6










12.

Miscellaneous  This Warrant shall be construed and enforced in accordance with
and governed by the laws of the State of New York.  The headings in this Warrant
are for purposes of reference only, and shall not limit or otherwise affect any
of the terms hereof.




                [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]








7










IN WITNESS WHEREOF, the Company has caused this Warrant to be executed in its
corporate name by its duly authorized officer and to be dated as of the issue
date set forth on the first page of this Warrant.

GEOTEC, INC.

By:

/s/: Bradley T. Ray

Bradley T. Ray

Chairman and Chief Executive Officer







EXHIBIT A




NOTICE OF EXERCISE OF WARRANT

TO PURCHASE SHARES OF COMMON STOCK

TO:

GEOTEC, INC.

(1)

Pursuant to the terms of the attached Warrant, the undersigned hereby elects to
purchase ________ shares of Common Stock of Geotec, Inc. (the “Company”), and
tenders herewith payment of the applicable Exercise Price of such shares in
full.

(2)

Please issue a certificate or certificates representing said shares of Common
Stock, in the name of the undersigned or in such other name(s) as is/are
specified immediately below or, if necessary, on an attachment hereto:

Name

Address













(3)

In the event of partial exercise, please reissue an appropriate Warrant
exercisable into the remaining shares.













DATE:____________________

HOLDER:_____________________________

 





8










EXHIBIT B

NOTICE OF CONVERSION

TO:

GEOTEC, INC.

(1)

Pursuant to the terms of Section 2.2 of the attached Warrant, the undersigned
hereby elects to convert warrants to purchase  ________ shares of Common Stock
of Geotec, Inc. (the “Company”) owned by the undersigned pursuant to the
attached Warrant into shares of Common Stock of the Company.

(2)

The number of Shares to be received by the undersigned shall be calculated in
accordance with the provisions of Section 2.2 of the accompanying Warrant.

(3)

Please issue a certificate or certificates representing said Shares in the name
of the undersigned or in such other name(s) as is/are specified immediately
below or, if necessary, on an attachment hereto:

Name

Address













(4)

In the event of partial conversion, please reissue an appropriate Warrant
exercisable into the remaining shares.
















DATE:____________________

HOLDER:_____________________________














9








